Title: To John Adams from Robert R. Livingston, 29 August 1782
From: Livingston, Robert R.
To: Adams, John



No: 10
Philadelphia 29th. Augt. 1782
Dear sir

Near five months have elapsed since I have been favoured with a line from you. Your letter of the 4th. of March is the last that has as yet found its way to America.
Let me entreat you, Sir, to reflect on the disgrace and discredit it brings upon this department to be kept thus in the dark relative to matters of the utmost moment, and how impossible it is without better information to declare the designs or wishes of Congress since they must be in some measure directed by a State of their affairs in Europe, and yet, Sir, they have hitherto been left in a great measure to collect that state from private Letters, common newspapers or the communications of the Minister of France. There is another circumstance in which the reputation of our ministers themselves is materially concerned. Letters announcing a fact that is well known before their arrival lose half their force and beauty, they cease to be interesting and are read with indifference. You have done yourself great injustice frequently in this way, for tho’ your Letters have generally been particular, yet from not being Sufficiently attentive to the means of conveyance we frequently have had the facts they related publishd in the newspapers a month before their arrival. As one instance out of many, we received with your Letter of the 11th. of March, Amsterdam papers of the 30th. which informed us of the determination of Holland relative to your reception. We are told that you were received in your public character the 19th. of April, and yet, Sir, we have not to this hour had any official information on that head. I am ready to make every allowance for the miscarriage of Letters, but this should only urge our ministers to multiply the number of their copies, particularly where the subject of them is important. I feel myself so hurt at this neglect, Congress are so justly dissatisfied at seeing Vessels arrive every day from France without public Letters at this very critical period from any of our ministers, that I fear I have pressed the subject farther than I ought to have done. If so, be pleased to pardon my Earnestness, and to impute it to my wish as well to render this Office more useful to the Public as to enable you to give Congress more ample satisfaction.

The advantages which will be derived to these states from the acknowledgement of their political existence as an independent nation, are too many and too obvious not to be immediately and sensibly felt by them. I sincerely congratulate you on having been the happy means of effecting this beneficial connection. We may reasonably hope that your official letters will detail the progress of so interesting an Event and thereby enable us to form some judgment of the nature and principles of the government of the United Provinces. From the zeal that they manifest to us I should hope that you would find no great difficulty in the accomplishment of one great object of your mission, the procuring a loan, which neither the probability or the conclusion of a peace will render unnecessary. On the contrary, I am inclined to believe that our wants will be more pressing at the close of the war when our Troops are to be paid and disbanded than at any other period, and as it seems to have been your sentiment hitherto that money could be procured when our political Character was fully known, I venture to hope that you have availed yourself of your present situation to obtain it.
Genl Carleton and Admiral Digby, (presuming I suppose that our ministers were not the most punctual correspondents) have been pleased to inform us thro’ the Commander in Chief that negotiations for a general peace are on foot. If so, I presume this will find you in France. In addition to the great objects which will become the subject of discussion, and on which you are fully instructed, I would wish again to repeat one that I have mentioned in my last to you—that materially interests us—I mean the procuring a market for lumber and provisions of every kind in the West Indies. Should France pursue her usual system with respect to her Colonies, and England follow her example, the shock will be severely felt here, particularly in the states whose Staples are flour, beef and pork. But should either of them be so fully apprized of their true interest as to set open this market at least for these Articles, the advantage they will derive from it must compel the others to adopt the same system. I need only mention this matter to you, the Arguments to shew the mutual advantage of this Commerce to this country, the Colonies and the parent States, will suggest themselves readily to you and be suggested by you to those we are interested in convincing. The turtle and fruit of the Bahama Islands have formed powerful connexions among the good eaters and drinkers of this country. I recommend their interests to your care; they flatter themselves their friends the spaniards will not interrupt their ancient alliance if those Islands should remain in their hands. I have already transmitted you an Account of the Evacuation of Savannah. The enclosed papers contain a proclamation of General Leslie announcing that of charlestown, and generously offering to provide for the transportation of the Royalists to East Florida where the climate will doubtless aid Administration in the proposed reduction of the list of Pensioners. The fleet under the Marquis de Vaudreuil has unfortunately lost a seventy four by striking a rock in the harbour of Boston. Congress have endeavoured to compensate this loss by presenting his most Christian Majesty with the America.
I have caused two quarters salary to be remitted to Doctor Franklin on your account, for which you will be so obliging as to send me your receipt. I must again press you to appoint an Agent to receive your money here as I act without any authority at present, which I must decline the hazard of doing in future.

I have the honor to be, sir with great respect & Esteem Your most obedt humble servant
Robt R Livingston

